DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ALEXANDER PERKINS,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-0947

                               [June 10, 2021]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 502000CF003838.

   Alexander Perkins, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.